Citation Nr: 1505657	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-34 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to Department of Veterans Affairs (VA) benefits based on the character of discharge.

2. Whether the character of the appellant's discharge from his active service is a bar to the receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The appellant had active service from October 1972 to December 1974.  The DD Form 214 indicates that he was discharged "Under Other Than Honorable Conditions."  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the VA Regional Office (RO) in Muskogee, Oklahoma, which continued the denial of entitlement to VA benefit payments on the basis that the appellant's character of discharge for his period of service from October 1972 through December 1974 was found to be dishonorable for VA purposes due to evidence of willful and persistent misconduct.

The issue of whether the character of the appellant's discharge from his active service is a bar to the receipt of VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 1976 rating decision, the RO denied the appellant's claim for VA benefits on the basis that his discharge from military service was found to have been issued under dishonorable conditions due to persistent and willful misconduct; there was no evidence that the appellant was unable to distinguish between right and wrong.  The appellant was notified of this decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.
 
2. The evidence received since the January 1976 rating decision, specifically a September 1995 Social Security Administration (SSA) determination accompanied by a psychiatric evaluation revealing the presence of a personality disorder and encephalopathy, received in 1995, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact (i.e., insanity defense) necessary to substantiate the claim for entitlement to VA benefits.


CONCLUSIONS OF LAW

1. The January 1976 decision that denied the appellant's claim of entitlement to VA benefits based on the character of discharge is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2014).

2. Evidence received since the final January 1976 determination wherein the RO denied the appellant's claim of entitlement to VA benefit payments based on the character of discharge is new and material, and the appellant's claim for that benefit is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a) (2014).


ORDER

New and material evidence having been received, the appeal as to issue of whether the character of the appellant's discharge from his active service is a bar to the receipt of VA benefits, is reopened.  To that extent only, the claim is granted.


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to final adjudication.  Specifically, the Board notes that the service personnel records do not appear complete.  Despite the December 1975 response to the November 1975 Request for Information regarding the facts and circumstances surrounding the other than honorable discharge and court martial documents, the Board would like to request all available personnel records, to include any decision issued involving the appellant's final discharge in December 1974.  Also, in light of the reopening of the claim and the appellant's defense of insanity, the Board finds that available service medical records, to include entrance and separation examinations, to be obtained and associated with the file.  

After records development, a psychiatric examination should be obtained to determine whether the appellant was insane, as defined by 38 C.F.R. § 3.354, at the time of the offenses that led to his discharge from service under dishonorable conditions.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available service personnel records, particularly those relevant to the discharge of the appellant, and all available service medical records, to include entrance and separation examinations.  If there are additional outstanding SSA records that are pertinent to the claim, those should be obtained.

All efforts in this regard should be documented in the claims file.

2. Provide the appellant with an opportunity to submit any additional supporting evidence to his claim, to include any records deemed pertinent to his defense of insanity.  

3. Afford the appellant for a VA examination by a psychiatrist or psychologist to determine whether he was insane as defined by 38 C.F.R. § 3.354 at the time of the offenses that led to his discharge from service.  The examiner is requested to review all pertinent records associated with the claims file.

Following a review of the evidence of record, an examination of the appellant, and with consideration of the appellant's arguments, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the appellant was insane at the time of the offenses that led to his discharge from service. 

According to the applicable definition, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2014).  

Specifically, the examiner should discuss the 1995 notations of anti-social personality disorder and encephalopathy and the effect, if any, on his mental reasoning, such as his capability of distinguishing right from wrong. 

The examiner should provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


